DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
Figures 1A-2 are not black and white line drawings and appear to be grayscale versions of colored CAD drawings. 37 CFR 1.84 (a) states: 
(a) Drawings. There are two acceptable categories for presenting drawings in utility and design patent applications.
(1) Black ink. Black and white drawings are normally required. India ink, or its equivalent that secures solid black lines, must be used for drawings; or
				*****
(b) Photographs.—
(1) Black and white. Photographs, including photocopies of photographs, are not ordinarily permitted in utility and design patent applications. The Office will accept photographs in utility and design patent applications, however, if photographs are the only practicable medium for illustrating the claimed invention. For example, photographs or photomicrographs of: electrophoresis gels, blots (e.g., immunological, western, Southern, and northern), auto- radiographs, cell cultures (stained and unstained), histological tissue cross sections (stained and unstained), animals, plants, in vivo imaging, thin layer chromatography plates, crystalline structures, and, in a design patent application, ornamental effects, are acceptable. If the subject matter of the application admits of illustration by a drawing, the examiner may require a drawing in place of the photograph. The photographs must be of sufficient quality so that all details in the photographs are reproducible in the printed patent.
In the present case, the aforementioned figures can easily be replaced with black and white line drawings to better illustrate the subject matter such that all the details are easily reproducible in the printed patent. As such, the grayscale drawings are not accepted. Applicant may replace the drawings as requested or file the petition for colored drawings outlined below. 
Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the attachment element for attaching the shock absorbing foot piece to an apparatus in claim 1; the top cap and bottom cap elements of claims 1-3 and 9-11 (see Specification Objection below); the attachment element for attaching the shock absorbing foot piece to the leg member in claim 9 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
In line 1 of the Abstract, the phrase “Disclosed herein are shock absorbing foot pieces” should be replaced with “Shock absorbing foot pieces” as the phrase “Disclosed herein are” is a phrase which can be implied. 
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: There is no recitation of a top cap element or a bottom cap element in the specification or illustrated in the figures as recited in claims 1-3 and 9-11.  
The disclosure is objected to because of the following informalities:
In paragraph [00024], all recitations of “interior open space 108a” should be removed as reference character “108a” has already been used to define the plunging rod flange in paragraph [00017] and the remainder of the specification. 
In paragraph [00019], the recitation of “throughhole” should be replaced with “through hole” or “through-hole.” 
Appropriate correction is required.
Claim Objections
Claims(s) 9 is/are not in compliance with MPEP 608.01(m) which states: "Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation, 37 CFR 1.750)." All of the elements of the UAV should be indented on separate lines. 
Claims 1, 2, 9, and 10 objected to because of the following informalities:  
In claims 1, 2, 9, and 10, all recitations of “throughhole” should be replaced with “through hole” or “through-hole.” 
In line 7 of claim 1, it appears as though “the longitudinal axis a distance” should be replaced with “the longitudinal axis at a distance.”
In line 12 of claim 1, it appears as though “the longitudinal axis a distance” should be replaced with “the longitudinal axis at a distance.”
In line 18 of claim 1, the phrase “and” should be removed and added to line 17 following the semicolon. 
In line 16 of claim 9, it appears as though “the longitudinal axis a distance” should be replaced with “the longitudinal axis at a distance.”
In line 11 of claim 9, it appears as though “the longitudinal axis a distance” should be replaced with “the longitudinal axis at a distance.”
In line 22 of claim 9, the phrase “and” should be removed and added to line 21 following the semicolon. 
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Claim 1:
an attachment element for attaching the shock absorbing foot piece to an apparatus - The term “element” has been found to be a generic placeholder for invoking 35 USC 112(f) (Williamson v. Citrix (Fed.Cir. 2015)). The placeholder is preceded by the modifier “attachment” but this conveys no particular structure(s) and is unclear whether attachment should be considered a function of the element. The placeholder is followed by the phrase “for attaching the shock absorbing foot piece to an apparatus” and the remainder of the claim fails to outline any further structure(s) for performing the function. - See 35 USC 112(b) rejection below. 
Claim 9:
an attachment element for attaching the shock absorbing foot piece to the leg member - The term “element” has been found to be a generic placeholder for invoking 35 USC 112(f) (Williamson v. Citrix (Fed.Cir. 2015)). The placeholder is preceded by the modifier “attachment” but this conveys no particular structure(s) and is unclear whether attachment should be considered a function of the element. The placeholder is followed by the phrase “for attaching the shock absorbing foot piece to the leg member” and the remainder of the claim fails to outline any further structure(s) for performing the function. - See 35 USC 112(b) rejection below. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re: Claims 1 and 9. Claim limitation “attachment element for attaching the shock absorbing foot piece to an apparatus” in claim 1 and “attachment element for attaching the shock absorbing foot piece to the leg member” in claim 9 are each interpreted to invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph as outlined above. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. From a review of the disclosure, only paragraph [0024] mentions an attachment between the shock absorbing foot piece and an apparatus or leg member. It is recited that the leg member is configured to snugly fit into the open space of the plunging rod or “may be attached by any suitable means” but the means are never described and a friction/snug fit is not commensurate with “an attachment element.” The disclosure is therefore devoid of any structure that performs the function in the claim. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claims 2-8 draw dependency from independent claim 1 and claims 10-16 draw dependency from independent claim 9. Each of the dependent claims incorporates the indefiniteness of the parent claim without overcoming the same. Therefore, each of claims 2-8 are rejected for at least the same rationale as claim 1 and each of claims 10-16 are rejected for at least the same rationale as claim 9 outlined above. 
Claims 5 and 13 recite that “the biasing spring element is configured so as to be capable of absorbing the weight of an attached apparatus and the force of any impact with the ground caused by the normal usage of the apparatus by a user.” and “the biasing spring element is configured so as to be capable of absorbing the weight of the UAV and the force of any impact with the ground caused by the normal usage of the UAV by a user.” respectively. The term “normal usage” in claims 5 and 13 is a relative term which renders the claim indefinite. The term “normal usage” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Claim 5 furthermore does not specify what the apparatus is, the weight of the apparatus, or how the apparatus is used by a user. Claim 13 similarly does not specify the type of UAV, the weight thereof, or how the UAV is used by a user. Additionally, neither claim 5 nor 13 recite the number of shock absorbing foot pieces present on the apparatus and/or UAV and the fraction of the weight and subsequent forces experienced by each foot piece to render the claim definite. The metes and bounds of the limitations are therefore completely indeterminable. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
NOTE: Due to the indefiniteness of claims 1-16 outlined above, each of the claims will be rejected as best understood due to indefiniteness below. 
Claim(s) 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Markforged “Part of the Week - 3D Printed Shock Absorber” (archive.org date of 3/17/2017 and published on Twitter.com as part of the week in July 2016), in view of US 2007/0271732 to Bantle et al.
Re: Claim 1. Markforged teaches a shock absorbing foot piece (foot piece is interpreted to be an intended usage of the shock absorber - It has been held that the recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987)) comprising:
a hollow cylindrical body member extending along a longitudinal axis having a top end and a bottom end and enclosing a body member interior space;
a top cap element having an outer portion and an inner portion opposite the outer portion, wherein the outer portion is affixed to the top end of the cylindrical body member along the circumference of the cylindrical body member and wherein the top cap extends inwardly from the outer portion to the inner portion and toward the longitudinal axis at a distance that is less than the radius of the cylindrical body member, forming a top through hole;
a bottom cap element having an outer portion and an inner portion opposite the outer portion, wherein the outer portion is affixed to the bottom end of the cylindrical body member along the circumference of the cylindrical body member and wherein the bottom cap extends inwardly from the outer portion to the inner portion;
a biasing spring element located in the body member interior space having a top end and a bottom end;
a cylindrical plunging rod having a top end and a bottom end and extending through the top throughhole along the longitudinal axis;
and a plunging rod flange affixed to the bottom end of the cylindrical plunging rod and extending approximately orthogonally to the longitudinal axis, wherein the plunging rod flange is dimensioned so as to have a larger diameter than the top throughhole,
wherein the plunging rod flange is located between the top cap element and the bottom cap element,
wherein the bottom end of the biasing spring element is seated against the bottom cap element and the top end of the biasing spring element is seated against the plunging rod flange,
wherein the biasing spring element is normally biased so as to cause the plunging rod flange to abut the top cap element with a biasing force, and
wherein the top end of the cylindrical plunging rod comprises an attachment element for attaching the shock absorbing foot piece to an apparatus (See Examiner’s Markup of Markforged figure illustrating the cross section of the 3D printed shock absorber). 

    PNG
    media_image1.png
    471
    515
    media_image1.png
    Greyscale

However, Markforged does not expressly disclose that the bottom cap extends inwardly from the outer portion to the inner portion and toward the longitudinal axis at a distance that is less than the radius of the cylindrical body member, forming a bottom throughhole.
Bantle et al. teaches a comparable shock absorber (Fig. 1; 10, damper) comprising a hollow cylindrical body member (14, damper body; 36, hollow chamber), a top cap element (26, inner wall section; 16, upper open end) having a top through hole (16), a bottom cap element (18, closed end; 19, bottom plate) having a bottom through hole (38a, opening), a biasing spring element (42), a plunging rod (12, sliding element), and a plunging rod flange (32, end; 34, sealing lip). In paragraph [0049], Bantle et al. teaches that the bottom through hole (38a) allows air to flow out of the opening. In paragraphs [0011]-[0018] of Bantle et al., it is taught that air escaping through the flow channel in an air damper allows a desired flow resistance and damping effect of the air damper to be achieved. It is taught that the damping effect can primarily be achieved by the air pressure built up and escaping through the hole rather than the spring element itself. 
The prior art contained a “base” device upon which the claimed invention is an improvement. The prior art contained a “comparable” device that was improved in the same way as the claimed invention. One of ordinary skill could have applied the known “improvement” technique in the same way to the “base” device and the results would have been predictable. The claim would have been obvious because the technique for improving a particular class of devices was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations. One of ordinary skill in the art would have been motivated to employ the improvement technique taught by Bantle et al. of providing a bottom throughhole in the bottom cap element of a shock absorbing piece to the base device of Markforged to provide a shock absorber which is capable of providing a damping effect that combines air pressure in addition to the spring element in a tailored manner. 
Re: Claim 2. Markforged in view of Bantle et al. renders obvious the shock absorbing foot piece of claim 1, further comprising a cylindrical collar element having a top end and a bottom end opposite the top end, wherein the bottom end of the cylindrical collar element is affixed to the top cap element along the circumference of the top through-hole (See Examiner’s Markup below). 

    PNG
    media_image2.png
    325
    431
    media_image2.png
    Greyscale

Re: Claim 3. Markforged in view of Bantle et al. renders obvious the shock absorbing foot piece of claim 1. Markforged teaches that the top end of the biasing spring element is affixed to the plunging rod flange and the bottom end of the biasing spring element is affixed to the bottom cap (“Instead of printing the springs exposed, I enclosed them in a cylinder and added a shaft and mounting holes. Everything in Onyx is actually a single part, so it is all connected.” and “Note that there are actually three parts in this shock: the largest part is the main body, which includes the cylinder, shaft, and spring all connected and printed as one piece in Onyx.”). 
Re: Claim 4. Markforged in view of Bantle et al. renders obvious the shock absorbing foot piece of claim 2, wherein Markforged teaches that all the elements are configured as a unitary piece (“Everything in Onyx is actually a single part, so it is all connected.” and “Note that there are actually three parts in this shock: the largest part is the main body, which includes the cylinder, shaft, and spring all connected and printed as one piece in Onyx.”).
Re: Claim 5. Markforged in view of Bantle et al. renders obvious the shock absorbing foot piece of claim 3. However, it is not expressly disclosed that the biasing spring element is configured so as to be capable of absorbing the weight of an attached apparatus and the force of any impact with the ground caused by the normal usage of the apparatus by a user. It is noted that the apparatus is not claimed in combination with the shock absorbing foot piece. As such, the attached apparatus is merely an intended usage of the foot piece. It has been held that the recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987). Furthermore, it has been held that the recitation that an element is “capable of” performing a function is not a positive limitation but only requires the ability to so perform. It does not constitute a limitation in any patentable sense. In re Hutchison, 69 USPQ 138. Depending upon the apparatus attached to the foot piece of Markforged in view of Bantle et al. and its “normal usage,” the shock absorber is capable of meeting the design specifications for such usage. 
Re: Claim 6. Markforged in view of Bantle et al. renders obvious the shock absorbing foot piece of claim 4, wherein Markforged teaches that the shock absorbing foot piece is manufactured by an additive manufacturing process (3D printing). It is furthermore noted that the method of forming the device is not germane to the issue of patentability of the device itself. Therefore, this limitation has not been given patentable weight.
Re: Claim 7. Markforged in view of Bantle et al. renders obvious the shock absorbing foot piece of claim 5, wherein Markforged teaches that the shock absorbing foot piece is manufactured by an additive manufacturing process (3D printing). It is furthermore noted that the method of forming the device is not germane to the issue of patentability of the device itself. Therefore, this limitation has not been given patentable weight.
Re: Claim 8. Markforged in view of Bantle et al. renders obvious the shock absorbing foot piece of claim 5. However, it is not expressly disclosed that the attached apparatus is a UAV. It is noted that the UAV is not claimed in combination with the shock absorbing foot piece. As such, the attached apparatus being a UAV is merely an intended usage of the foot piece. It has been held that the recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987).
Claim(s) 9-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over KR101496892B1 to IAC IN NAT UNIV CHUNGNAM, in view of Markforged “Part of the Week - 3D Printed Shock Absorber” (archive.org date of 3/17/2017 and published on Twitter.com as part of the week in July 2016), in further view of US 2007/0271732 to Bantle et al.
Re: Claim 9. IAC IN NAT UNIV CHUNGNAM teaches a UAV (Abstract; multicopter drone) having: 
a UAV body (Fig. 1; 10, main body; 42, frame body), 
a plurality of armatures (44, arms), each having a first end attached to the UAV body and a second end opposite the first end (Figs. 1-2), 
a plurality of leg members (11, columns coupled to 50, slide skis), each having a first end attached to an armature (Fig. 2 illustrates arms 44 are coupled to 11 via vertical columns and horizontal plates coupled to the intermediate plate, 13a, which couples to an upper end of the legs) and a second end opposite the first end (lower end of leg portions coupled to 50), and 
a plurality of shock absorbing foot pieces (58, shock reduction suspension), each foot piece attached to the second end of a leg member (See Figure 4 wherein 58 couples to 50). However, IAC IN NAT UNIV CHUNGNAM does not expressly disclose that the shock absorbing foot piece comprises all of the limitations recited in claim 9. 
As outlined above with respect to claim 1, Markforged in view of Bantle et al. render obvious the lacking limitations recited in claim 9 and recited nearly verbatim in claim 1 (it is noted that the only difference between the foot piece of claim 9 and claim 1 is the attachment element being used to attach to a leg member in claim 9 versus an apparatus in claim 1). As seen in Figure 4 of IAC IN NAT UNIV CHUNGNAM, the shock absorbing foot piece is a generic shock absorber having connections interpreted to be attachment elements for attaching the shock absorber to the body frame and the leg member in the same manner shown in Markforged. The prior art of IAC IN NAT UNIV CHUNGNAM contained a device which differed from the claimed device by the substitution of some components (a generic shock absorbing foot piece) with other components (the claimed shock absorbing foot piece). The substituted components and their functions were known in the art as rendered obvious by Markforged in view of Bantle et al. One of ordinary skill in the art could have substituted one known element for another and the results of the substitution would have been predictable. The claim would have been obvious because the substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. One of ordinary skill in the art would have been motivated to employ the shock absorbing foot piece rendered obvious by Markforged in view of Bantle et al. in place of the generic shock absorbing foot piece of IAC IN NAT UNIV CHUNGNAM to allow for rapid manufacture and replacement of unitary 3D printed shock absorbers (as taught by Markforged) which are light weight, which is useful in unmanned air vehicle construction. 
Re: Claim 10. IAC IN NAT UNIV CHUNGNAM in view of Markforged, in further view of Bantle et al. render obvious the UAV of claim 9 as outlined above. Markforged further teaches that the shock absorber comprises a cylindrical collar element having a top end and a bottom end opposite the top end, wherein the bottom end of the cylindrical collar element is affixed to the top cap element along the circumference of the top throughhole (See Examiner’s Markup of Markforged with respect to claim 2 above).
Re: Claim 11. IAC IN NAT UNIV CHUNGNAM in view of Markforged, in further view of Bantle et al. render obvious the UAV of claim 9. Markforged teaches that the top end of the biasing spring element is affixed to the plunging rod flange and the bottom end of the biasing spring element is affixed to the bottom cap (“Instead of printing the springs exposed, I enclosed them in a cylinder and added a shaft and mounting holes. Everything in Onyx is actually a single part, so it is all connected.” and “Note that there are actually three parts in this shock: the largest part is the main body, which includes the cylinder, shaft, and spring all connected and printed as one piece in Onyx.”).  
Re: Claim 12. IAC IN NAT UNIV CHUNGNAM in view of Markforged, in further view of Bantle et al. render obvious the UAV of claim 10. Markforged teaches that all the elements are configured as a unitary piece (“Everything in Onyx is actually a single part, so it is all connected.” and “Note that there are actually three parts in this shock: the largest part is the main body, which includes the cylinder, shaft, and spring all connected and printed as one piece in Onyx.”).
Re: Claim 13. IAC IN NAT UNIV CHUNGNAM in view of Markforged, in further view of Bantle et al. render obvious the UAV of claim 12. However, it is not expressly disclosed that the biasing spring element is configured so as to be capable of absorbing the weight of an attached UAV and the force of any impact with the ground caused by the normal usage of the UAV by a user. It has been held that the recitation that an element is “capable of” performing a function is not a positive limitation but only requires the ability to so perform. It does not constitute a limitation in any patentable sense. In re Hutchison, 69 USPQ 138. Depending upon the UAVs weight taught by IAC IN NAT UNIV CHUNGAM attached to the foot piece of Markforged in view of Bantle et al. and its “normal usage,” the shock absorber appears to be capable of meeting the design specifications for such usage. 
Re: Claim 14. IAC IN NAT UNIV CHUNGNAM in view of Markforged, in further view of Bantle et al. render obvious the UAV of claim 12. Markforged teaches that the shock absorbing foot piece is manufactured by an additive manufacturing process (3D printing). It is furthermore noted that the method of forming the device is not germane to the issue of patentability of the device itself. Therefore, this limitation has not been given patentable weight.
Re: Claim 15. IAC IN NAT UNIV CHUNGNAM in view of Markforged, in further view of Bantle et al. render obvious the UAV of claim 13. Markforged teaches that the shock absorbing foot piece is manufactured by an additive manufacturing process (3D printing). It is furthermore noted that the method of forming the device is not germane to the issue of patentability of the device itself. Therefore, this limitation has not been given patentable weight.
Re: Claim 16. IAC IN NAT UNIV CHUNGNAM in view of Markforged, in further view of Bantle et al. render obvious the UAV of claim 15. Markforged teaches that the shock absorbing foot pieces are each comprised of a nylon resin material (“Everything in Onyx is actually a single part, so it is all connected.” - Onyx is noted to be the tradename of a nylon and micro-carbon fiber material by Markforged). It has also been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. However, it is not expressly disclosed that the shock absorbing foot pieces are dimensioned to be from about 4″ to about 24″ in length. It has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). Additionally, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Note documents listed on attached Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A FABULA whose telephone number is (571)270-7772. The examiner can normally be reached Monday - Friday 9:30AM-6:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TIEN Q DINH can be reached on (571)272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Michael A. Fabula/Examiner, Art Unit 3647                                                                                                                                                                                                        
/Christopher D Hutchens/Primary Examiner, Art Unit 3647